Citation Nr: 0404819	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  02-11 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for 
diabetes mellitus type II due to herbicide exposure.


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The veteran had active service from January 1967 to January 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  At present, this 
appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on his part.

The Board notes that the veteran presented testimony during a 
hearing on appeal at the RO before a hearing officer in April 
2002.  A copy of the hearing transcript issued following the 
hearing is of record.   

Additionally, the Board notes that the veteran was scheduled 
to present testimony before a Veterans Law Judge (VLJ), 
either at the Central Office or via video conference, on May 
12, 2003, May 20, 2003, August 12, 2003, and October 29, 
2003.  However, each one of these scheduled hearings was 
canceled by the veteran.  As the record does not contain 
further indication that the veteran or his representative 
have requested that a hearing on appeal before a VLJ be 
rescheduled, the Board deems the veteran's request for a 
hearing on appeal before a VLJ withdrawn.  See 38 C.F.R. § 
20.702 (2003).




REMAND

Pursuant to the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)), VA first has a 
duty to notify the appellant and the accredited 
representative of any information and evidence necessary to 
substantiate his/her claims for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(b)).  Furthermore, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claims, although the ultimate responsibility for furnishing 
evidence rests with the appellant.  See 38 U.S.C.A. § 5103A 
(West 2002); 66 Fed. Reg. 46,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c)).

In the present case, the Board finds that the VA's redefined 
duty to assist a claimant, as set forth in the VCAA, has not 
been fulfilled regarding the issue of entitlement to an 
initial rating in excess of 40 percent for diabetes mellitus 
type II due to herbicide exposure.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and Charles v. Principi, 16 
Vet. App. 370 (2002).  Specifically, a preliminary review of 
the claims file shows that, in an October 2001 rating 
decision, the veteran was granted service connection and was 
assigned a 40 percent evaluation for diabetes mellitus type 
II due to herbicide exposure, under Diagnostic Code 7913 
effective March 2001, the date of claim.  In this respect, 
July 2001 and July 2002 VA forms 21-4142 (Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs) indicate the veteran has been treated at the San 
Juan VA Medical Center (VAMC) for diabetes from 1982 to the 
present, and by Dr. Quinones at the Caguas VAMC from 1980 to 
the present.  As the claims file only contains the veteran's 
treatment records from the San Juan VAMC for 2001 to 2002, 
the RO should attempt to obtain all additional relevant 
treatment records not already contained within the claims 
file from the San Juan and the Caguas VA Medical Centers 
(VAMC).   

Furthermore, as the veteran's last VA examination for his 
diabetes was performed in August 2002, the veteran should 
undergo an additional VA examination in order to evaluate the 
current status of the veteran's service-connected diabetes 
mellitus type II due to herbicide exposure.  The United 
States Court of Veterans Appeals (Court) has held that when 
the Board believes the medical evidence of record is 
insufficient it may supplement the record by ordering a 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a)); and the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002).  The claims file must 
include documentation that the RO has 
complied with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and relevant case law 
as specifically affecting the issue on 
appeal.

2.  The RO should contact the veteran and 
request that he provide a list of the 
names and addresses of all doctors and 
medical care facilities (hospitals, HMOs, 
etc.) who have treated him, and who 
possess records relevant to his service-
connected diabetes mellitus type II due 
to herbicide exposure since March 2001 to 
the present.  Provide the veteran with 
release forms and ask that a copy be 
signed and returned for each health care 
provider identified and whose treatment 
records are not already contained within 
the claims file.  When the veteran 
responds, obtain records from each health 
care provider he identifies (except where 
VA has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records cannot be 
obtained and there is no affirmative 
evidence that they do not exist, inform 
the veteran of the records that the RO 
was unable to obtain, including what 
efforts were made to obtain them.  Also 
inform the veteran that adjudication of 
the claim will be continued without these 
records unless he is able to submit them.  
Allow an appropriate period of time 
within which to respond.  Furthermore, 
the veteran should be specifically 
informed as to what portion of evidence 
he is required/expected to submit, and 
which portion of the evidence the VA 
would attempt to obtain in order to 
assist the veteran in substantiating his 
claim, per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

3.  The RO should request that the 
veteran provide information as to the 
dates of any recent treatment at any VA 
medical facility relevant to his service-
connected diabetes mellitus type II due 
to herbicide exposure.  All identified 
treatment records from any reported VA 
medical facility dated from March 2001, 
the date of receipt of claim, to the 
present which are not already contained 
within the claims file should be obtained 
and associated with the claims file.  
Additionally, the RO should obtain any 
relevant treatment records from the San 
Juan VA Medical Center (VAMC) dated from 
January 2002 to the present, and from the 
Caguas VAMC dated from March 2001 to the 
present.  If the search for the above 
records has negative results, the claims 
file must be properly documented with 
information obtained from the VA 
facility(ies).  Furthermore, the veteran 
should be specifically informed as to 
what portion of the evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
veteran in substantiating his claim.  Per 
38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

4.  Only after the development described 
above has been completed, the RO should 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examination:
The veteran should be afforded a VA 
medical examination by an appropriate 
specialist to identify the current level 
of impairment resulting from his diabetes 
mellitus type II due to herbicide 
exposure.  The claims folder must be made 
available to the examiner for review 
before the examination.  All tests and 
studies deemed helpful by the examiner 
should be conducted in conjunction with 
the examination.  Since the examination 
is to be conducted for compensation 
rather than for treatment purposes, the 
medical specialist should be advised to 
address the functional impairment of the 
appellant's service-connected diabetes 
mellitus type II due to herbicide 
exposure, in correlation with the 
applicable diagnostic criteria set forth 
in the VA Schedule for Rating 
Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2003).  The medical specialist 
must address the degree of severity and 
medical findings that specifically 
correspond to the rating criteria under 
38 C.F.R. § 4.119, Diagnostic Codes 7913 
(diabetes mellitus).  

Furthermore, upon examination of the 
veteran, the examiner should render an 
opinion as to the effect that the 
service-connected diabetes mellitus type 
II due to herbicide exposure has, if any, 
on his earning capacity.  The examiner 
should further comment as to the 
veteran's current level of occupational 
impairment due to his disability, and as 
to other alternative types of employment 
recommended for the veteran, if any, 
given his disability.  Moreover, the 
examiner should render an opinion as to 
whether the service-connected diabetes 
mellitus type II due to herbicide 
exposure alone has caused marked 
interference with the veteran's 
employment, or the need for frequent 
periods of hospitalization.  It is 
requested that the VA specialist 
reconcile any contradictory evidence 
regarding the above questions.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

5.  The veteran should be given adequate 
notice of the requested examination, 
which includes advising him of the 
consequences of his failure to report to 
the examination.  If he fails to report 
to the examination, this fact should be 
noted in the claims folder and a copy of 
the scheduling of examination 
notification or refusal to report notice, 
whichever is applicable, should be 
obtained by the RO and associated with 
the claims folder.

6.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination report is deficient in 
any manner or fails to include adequate 
responses to the specific clinical 
findings/opinions requested, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (2003).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

7.  The RO should readjudicate the issue 
of entitlement to an initial disability 
evaluation in excess of 40 percent for 
the veteran's service-connected diabetes 
mellitus type II due to herbicide 
exposure.  In readjudicating the claim, 
the RO should take into consideration the 
holdings in Fenderson v. West, 12 Vet. 
App. 119 (1999), Mittleider v. West, 11 
Vet. App. 181 (1998), and 38 C.F.R. § 
4.119, Diagnostic Codes 7913 (diabetes 
mellitus).  Moreover, the RO's 
consideration of referring the service-
connected disability for an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) must be documented on 
readjudication.  

8.  If the determination remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The veteran is free to submit any additional evidence he 
desires to have considered in connection with the current 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No further action is required of the veteran until he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




